     Case 3:18-cv-01292-JLS-KSC Document 124 Filed 01/04/21 PageID.6190 Page 1 of 2



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     NATIONAL CASUALTY COMPANY,                        Case No.: 18-CV-1292 JLS (KSC)
12                                      Plaintiff,
                                                         ORDER APPROVING
13     v.                                                STIPULATION DISMISSING
                                                         ENTIRE ACTION
14     NATIONAL STRENGTH AND
                                                         WITH PREJUDICE
       CONDITIONING ASSOCIATION,
15
                                      Defendant.         (ECF No. 123)
16
17     NATIONAL STRENGTH AND
       CONDITIONING ASSOCIATION,
18
                              Counter-Claimant,
19
20     v.

21     NATIONAL CASUALTY COMPANY,
22                           Counter-Defendant.
23
24          Presently before the Court is the Parties’ Stipulation Dismissing Entire Action with
25    Prejudice (“Stip,” ECF No. 123). Good cause appearing, the Court APPROVES the
26    Stipulation. As stipulated by and between the Parties, the entire above-named action,
27    including National Casualty Company’s (“National Casualty”) claims asserted against
28    National Strength and Conditioning Association (“NSCA”) and NSCA’s counterclaims

                                                     1
                                                                              18-CV-1292 JLS (KSC)
     Case 3:18-cv-01292-JLS-KSC Document 124 Filed 01/04/21 PageID.6191 Page 2 of 2



1     asserted against National Casualty, is DISMISSED WITH PREJUDICE, with each party
2     to bear its own attorneys’ fees and costs. As this concludes the litigation in this matter, the
3     Clerk of the Court SHALL CLOSE the file.
4           IT IS SO ORDERED.
5     Dated: January 4, 2021
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
                                                                                  18-CV-1292 JLS (KSC)
